557 N.W.2d 205 (1997)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy C. HECKMANN, an Attorney at Law of the State of Minnesota.
No. C3-96-1755.
Supreme Court of Minnesota.
January 9, 1997.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Timothy C. Heckmann has committed unprofessional conduct warranting public discipline, namely that prior to and following his admission to practice in Minnesota, he engaged in a pattern of misrepresentation by omitting material information in response to questions on his law school application and his applications for admission to the bar in Minnesota and Wisconsin; and
WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, unconditionally admits the allegations of the petition and has entered into a stipulation with the Director in which they jointly recommend that *206 the appropriate discipline is an indefinite suspension from the practice of law pursuant to Rule 15 with no right to reapply for reinstatement until the earlier of his admission to the Wisconsin bar or 5 years from the date of this court's order; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended discipline is appropriate for the admitted to conduct,
IT IS HEREBY ORDERED that respondent Timothy C. Heckmann is indefinitely suspended, with any reinstatement subject to the jointly agreed to conditions set out above. The respondent shall pay to the Director $900 in costs pursuant to Rule 24, as agreed to in the stipulation.
               BY THE COURT:
               /s/ Alan C. Page
                   Alan C. Page
                   Associate Justice